Citation Nr: 1640586	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-41 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  For the period prior to April 30, 2014, entitlement to a rating greater than 30 percent for residuals of a right knee meniscectomy.  

2.  For the period from June 1, 2015, entitlement to a rating greater than 30 percent for postoperative residuals of a total right knee replacement.  

3.  What rating is warranted for left knee degenerative joint disease from June 25, 2008?

4.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, Puerto Rico and St. Petersburg, Florida respectively.  

In January 2016, a videoconference hearing was held before the undersigned Veterans Law Judge.  The record was held open for 60 days for the submission of additional evidence and the Veteran indicated he would waive RO consideration.  A medical statement was received in March 2016.  

Evidence has been added to the record since the August 2010 and March 2015 statements of the case.  In June 2016, the representative waived RO consideration.

This is a paperless appeal and the Veterans Benefits Management system (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right knee disorder

In November 2008, the RO continued the 30 percent rating for residuals of a right knee meniscectomy.  The Veteran disagreed with the decision and perfected this appeal.  During the pendency of the appeal, the Veteran underwent a right total knee replacement.  In March 2015, VA assigned a 100 percent rating from April 30, 2014 and a 30 percent rating from June 1, 2015.  

The Veteran most recently underwent a VA right knee examination in June 2015.  On review, the examination does not appear to contain all of the information necessary to properly evaluate the Veteran's disability.  Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint).  Thus, additional examination is needed.

Left knee disorder

In November 2008, the RO granted entitlement to service connection for left knee degenerative joint disease and assigned a 10 percent rating from June 25, 2008.  The Veteran disagreed with the decision and perfected this appeal.  

In June 2015, the Veteran underwent a left knee examination.  As above, the examination does not appear to contain all necessary findings and additional examination is necessary.  Correia.

At the hearing, the Veteran testified that he was told that he would need a total left knee replacement but his physician wanted to wait until about a year or year and a half after his right knee procedure.  Given that the Veteran underwent a total right knee replacement in April 2014, i.e., more than a year and a half ago; it is unclear whether he has undergone a total left knee replacement.  Hence, updated VA medical center records should be obtained.  

Lumbar spine disorder

In May 2011, the RO denied entitlement to service connection for a lumbar spine disorder.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran underwent a VA examination in March 2011.  At that time, the examiner provided a negative opinion on direct service connection, finding that the in-service event was most likely acute and transient and that current symptoms were less likely than not related to service.  

In a June 2013 statement, the Veteran argued that his back condition was secondary to his service-connected knee problems, which resulted in an alteration in gait.  In a July 2014 statement, the Veteran specifically claimed entitlement to service connection for a low back condition secondary to his bilateral knee condition.  

In January 2015, VA requested another back examination.  The request references the July 2014 statement and notes "[t]his veteran is not requesting service connection for lumbar spine disability secondary to his service connected right and left knee disabilities."  This appears to have been a misstatement and should have stated that the Veteran is "now" requesting secondary service connection.  

The Veteran underwent a VA back examination in January 2015.  The examiner agreed with the prior 2011 opinion and stated that the current lumbar degenerative arthritis was at least as likely the result of the natural aging process.  The examiner did not provide an opinion on secondary service connection.  

In October 2015, the Veteran submitted a Disability Benefits Questionnaire pertaining to the back.  This report indicates that the Veteran's gait increased his back pain.  In March 2016, the Veteran submitted a January 2016 statement from his private physician, which suggests that lumbosacral pain could be associated to his right knee problems.  

On review, the Veteran is service-connected for bilateral knee and ankle disabilities.  Given his contentions as well as the evidence of record, an opinion is needed on secondary service connection.  See 38 C.F.R. § 3.310 (2015).  

Total rating based on individual unemployability

In November 2008, the RO denied entitlement to a total disability rating based on individual unemployability.  The Veteran disagreed with the decision and perfected this appeal.  The unemployability issue is inextricably intertwined with the above issues and must be deferred pending the completion of the requested development.  

Regarding all issues addressed herein, the Board notes that records from the Social Security Administration contain numerous documents that are written in Spanish and translations are needed.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in San Juan, Puerto Rico for the period since March 2015.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain the records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination to address the current severity of service-connected right and left knee disorders.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

In accordance with the latest worksheets for rating disabilities of the knees, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the left and right knees.  As part of the physical examination, the examiner is specifically requested to test the range of motion in both knees in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so.  If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.  

A complete rationale for any opinion expressed must be provided.  

3.  The January 2015 back examination should be returned for addendum.  If the January 2015 examiner is unavailable, the requested information should be obtained from a similarly qualified examiner.  Another examination is not necessary unless requested by the examiner.  The examiner is to be provided access to the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  

The examiner is to opine whether it is at least as likely as not that any current lumbar spine disorder is proximately due to service-connected bilateral knee and/or bilateral ankle disorders.  

If the examiner determines the lumbar spine disorder was not caused by the bilateral knee and/or ankle disorders, then he/she must opine whether it is at least as likely as not that any diagnosed lumbar spine disorder was permanently aggravated by any service-connected bilateral knee and/or ankle disorders.  If aggravation is found, the examiner must provide the baseline level of disability.  A complete rationale for any opinion expressed must be provided.  

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

6.  Translate all Spanish documents in the claims folder.  See e.g., documents contained in Social Security Administration records.  All Spanish language documents MUST be translated before any claims are returned to the appeal to the Board.

7.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues.  The RO should address the applicability of separate ratings based on arthritis and instability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

